ORDER

PER CURIAM.
Lydell Ransom (Defendant) appeals from the judgment entered by the Circuit Court of the City of St. Louis on jury verdicts finding him guilty of burglary in the first degree, Section 569.160, RSMo 1994, and guilty of two counts of false imprisonment, Section 565.120, RSMo 1994. The Honorable Robert H. Dierker, Jr. sentenced Defendant as a prior offender under Section 558.016, RSMo 1994 to concurrent terms of twelve years’ for the burglary conviction and one year on the false imprisonment conviction.
*320We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We affirm the judgment pursuant to Rule 30.25(b).
The parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.